Citation Nr: 1423512	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Appellant's character of his discharge for the period of service from June 29, 1981 to February 10, 1984, is considered a bar to receipt of VA disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The appellant served on active duty from June 1981 to February 1984.  He was discharged "under other than honorable conditions."

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that in a May 1985 administrative decision the RO found that the appellant's character of discharge barred him from entitlement to VA compensation benefits.  The Veteran did not appeal the decision and it became final.  Since the May 1985 decision, additional service personnel records not previously associated with the file have been added to the record.  Therefore, under C.F.R. § 3.156(c) the Board will reconsider the claim de novo.  The issue has been recharacterized accordingly as reflected in the cover page.  

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As noted above, the claim is being reconsidered de novo.  The Appellant was provided duty to assist notice via a letter of April 2009.  However, this notice addressed only the evidence needed to reopen a previously denied claim.  It provided not notice as to the evidence needed to substantiate the underlying claim.  Specifically, it did not provide notice as to how he could substantiate his claim that his discharge should not be considered dishonorable for VA purposes.  As the claim is being reconsidered, the notice letter of record does not provide adequate notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Appellant with appropriate notice as to the issue of whether his character of service is a bar to VA benefits.  The notice should include an explanation as to how the Appellant could show his discharge should not be considered dishonorable for VA purposes.  A copy of 38 C.F.R. § 3.12 should be included with the notice.  

2.  After affording the Appellant and his representative adequate time to submit any additional evidence, the RO/AMC should readjudicate the claim.  If any decision remains adverse to the Appellant, provide him and his representative with a supplemental statement of the case and the appropriate opportunity to respond. Then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHALE LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



